 

LOAN AGREEMENT

 

THIS AGREEMENT made this 29th day of June 2020 by and among

(“Lender”) and

AMERICAN REBEL HOLDINGS, INC., a Nevada corporation (“Borrower”).

 

WITNESSETH:

 

WHEREAS, Borrower desires to obtain loans from Lender to serve Borrower’s
business needs; and,

 

WHEREAS, Lender is willing to enter into loan transactions with Borrower on the
terms and conditions as set forth in this Agreement; and,

 

NOW THEREFORE, for Ten and no/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
all parties, the parties agree as follows:

 

1.Lender agrees to loan the principal sum of Seventy-Five Thousand and no/100
Dollars ($75,000.00) to Borrower that will be evidenced by separate Borrower’s
negotiable promissory note in the form set forth as Exhibit “1” (“Note”)
attached hereto and incorporated herein by reference. 

 

2.Borrower warrants and represents that its CEO/president, Charles A. Ross, Jr.,
has actual authority by Borrower’s Board of Directors to enter into this
transaction with Lender on the terms set forth herein. 

 

IN WITNESS WHEREOF the parties have executed this Agreement on the dates set
forth each signature below.

 

BORROWER:

 

 

 

AMERICAN REBEL HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

Date:

 

 

Charles A. Ross, Jr., as president and CEO

 

 

 

 

 

 

 

 

Address of Borrower:

 

 

 

 

 

 

 

718 Thompson Lane, Suite 108-199

 

 

 

Nashville, TN 37204

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Address of Lender:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

Exhibit 1

 

SECURED PROMISSORY NOTE

 

$75,000.00 principal

June 29, 2020

 

FOR VALUE RECEIVED, AMERICAN REBEL HOLDINGS, INC. a corporation, having an
office at 718 Thompson Lane, Suite 108-199, Nashville, Tennessee 37204
(hereinafter “Maker”), promises to pay to the order of_________________________,
his heirs and assigns, having a residence at
___________________________________________________(hereinafter “Holder”) the
principal sum of Seventy-Five Thousand and no/100 Dollars ($75,000.00) in lawful
money of the United States of America, with all Interest thereon, plus other
sums and amounts as defined and specified in this Secured Promissory Note
(hereinafter “Note”).

 

1. Interest. This Note shall bear, and the Maker shall pay, interest
(“Interest”) at the stated rate of 18.0% per annum on the outstanding principal
balance from the date of funding of principal to Maker through the Maturity Date
pursuant to Section 2 below. Interest shall be paid to Holder at Maturity. 

 

2. Maturity Date. All due and payable Interest and Outstanding Principal
Balances shall be paid by Maker to Holder on or before June 29, 2021 (“Maturity
Date”). Interest is calculated on a 365 day year. 

 

3. Prepayment Privilege. Maker may prepay this Note in whole or in part at any
time. 

 

4. Default. Maker shall perform its obligations and covenants in this Note and
in each and every other agreement between Maker and Holder pertaining to the
indebtedness evidenced hereby. The following provisions shall apply upon failure
of Maker so to perform. 

 

4.1 Event of Default. Any of the following events shall constitute an “Event of
Default” hereunder: 

 

4.1.1 Failure of Maker to pay the sums provided for herein when due, which
failure continues for a period of ten (10) business days after the due date of
the amount involved; or 

 

4.1.2 The entry of an order for relief under Federal Bankruptcy Code as to Maker
or entry of any order appointing a receiver or trustee for any of Maker or
approving a petition in reorganization or other similar relief under bankruptcy
or similar laws in the United States of America or any other competent
jurisdiction, and if such order, if involuntary, is not satisfied or withdrawn
within sixty (60) days after entry thereof; or the filing of a petition by Maker
seeking any of the foregoing, or consenting thereto; or filing of a petition to
take advantage of any debtor’s act; or making a general assignment for the
benefit of creditors; or admitting in writing inability to pay debts as they
mature; or in the event that garnishment, attachment, levy or execution is
issued against any collateral securing the Maker’s obligations. 

 

4.2 Acceleration. In addition to any other rights or remedies provided for under
this Note, upon any Event of Default and the expiration of any applicable cure
periods, at the option of Holder, all sums evidenced hereby, including all
principal, Interest, fees and all other amounts due hereunder shall become
immediately due and payable without notice, and interest on the outstanding
unpaid principal balance plus prior unpaid accrued interest shall bear Interest
at the rate of one and one/quarter percent (1.25%) per month on the outstanding
principal balance, until paid in full. Holder may exercise such rights and
remedies in the Event of Default as provided in the Agreement. 

 

4.3 Notice by Maker. Upon the happening of any Event of Default specified in
this Paragraph 4 that is not cured within the respective periods prescribed
above, Maker will give prompt written notice thereof to Holder of this Note. 

 

4.4 No Waiver. Failure of Holder to exercise any option hereunder shall not
constitute a waiver of the right to exercise the same in the event of any
subsequent default, or in the event of continuance of any existing default after
demand or performance thereof. 

 

5. Expenses and Identity of Maker. 

 

5.1 All expenses, filing fees, legal fees in connection with this Note
(including the extension and modification thereof) incurred by Holder in
connection with this loan transaction including the transfer, assignment or
pledge of this Note will be paid by Maker. 

--------------------------------------------------------------------------------



 

 

5.2 Maker may treat the person in whose name this Note is registered as the
owner and Holder of this Note for the purpose of receiving payment of all
principal of and all Interest on this Note, and for all other purposes
whatsoever, whether or not such Note shall be overdue and, except for transfers
effected in accordance with this Subparagraph, Maker shall be affected by notice
to the contrary. 

 

6. Notices. All notices, approvals, consents, demands, requests or other
communications required or permitted under this Note ("Notices") shall be in
writing, shall be addressed to the receiving party, and shall be personally
delivered, sent by overnight mail (FedEx® or another carrier that provides
receipts for all deliveries), sent by certified mail, postage prepaid, return
receipt requested, sent by e-mail (provided that a successful electronic
confirmation is received), or sent by facsimile transmission (provided that a
successful transmission report is received). All Notices shall be effective upon
receipt at the address indicated next to the party’s name in this Note or at
such other address as shall be designated by such party in a written notice
delivered in accordance with this Paragraph. Notice of change of address shall
be given by written notice in the manner set forth in this Paragraph. Rejection
or other refusal to accept or the inability to deliver any Notice due to changed
address or facsimile number of which no Notice in accordance with this Paragraph
was given shall be deemed to constitute receipt of such Notice. Any operational
failure of a Notice recipient's facsimile equipment shall extend the time for
giving of Notice during such period up to a maximum delay of forty-eight (48)
hours. 

 

7. Usury. Notwithstanding any provision of this Note to the contrary, the total
liability for payments in the nature of Interest under this Note shall not
exceed the limits imposed by applicable law. Maker shall not assert a claim, and
shall actively resist any attempts to compel it to assert a claim, respecting a
benefit under any present or future usury laws against Holder of this Note.
Nothing contained in this Note or any of the other Loan Documents shall require
the Maker to pay, or the Payee to accept, interest in an amount which would
subject the Payee to any penalty or forfeiture under applicable law.
Notwithstanding that it is not intended hereby to charge interest at a rate in
excess of the maximum legal rate of interest permitted to be charged to the
Maker under applicable law, if interest in excess of such maximum legal rate
shall be payable hereunder, then, ipso facto, such rate shall be reduced to the
highest lawful rate so that no amounts shall be charged which are in excess
thereof, and, in the event it should be determined that any excess over such
highest lawful rate has been received, such excess shall be applied by the
Holder in reduction of the outstanding principal indebtedness evidenced by this
Note. 

 

8. Binding Effect. This Note shall be binding upon the parties hereto and their
respective heirs, executors, administrators, representatives, successors and
permitted assigns. 

 

9. Collection Fees. Except as otherwise provided herein, the Maker shall pay all
costs of collection, including reasonable attorneys’ fees and all costs of suit
and preparation for such suit (and whether at trial or appellate level), in the
event the unpaid principal amount of this Note, or any payment of Interest is
not paid when due, or in case it becomes necessary to protect the security for
the indebtedness evidenced hereby, or in the event Holder is made party to any
litigation because of the existence of the indebtedness evidenced by this Note,
or if at any time the Holder should incur any attorneys’ fees in any proceeding
under the Federal Bankruptcy Code (or other similar laws for the protection of
debtors generally) in order to collect any indebtedness hereunder or to
preserve, protect or realize upon any security for, or guarantee or surety of,
such indebtedness whether suit be brought or not, and whether through courts of
original jurisdiction, as well as in courts of appellate jurisdiction, or
through a bankruptcy court or other legal proceedings. 

 

10. Construction; Governing Law; Jurisdiction; Jury Trial. This Note shall be
governed as to its validity, interpretation, construction, effect and in all
other respects by and in accordance with the laws and interpretations thereof of
the State of Nevada, without giving effect to the principles of conflicts of
laws. Each party hereby irrevocably submits to the exclusive jurisdiction of the
State of Nevada, and agrees that any dispute litigated shall be commenced and
resolved in the District Court of Clark County, Nevada for the adjudication of
any dispute hereunder or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, or in any manner arising in
connection with or related to the transactions contemplated hereby or involving
the parties hereto whether at law or equity and under any contract, tort or any
other claim whatsoever and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. 

 

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing or faxing
a copy thereof to such party at the address for such notices as listed in this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.

--------------------------------------------------------------------------------



 

 

EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

This Note has been negotiated, executed, made and delivered in the County of
Clark, State of Nevada, where all advances and repayments shall be made. It is
agreed that this Note, and all Loan Documents shall not become effective until
Maker signs and ratifies them, thus causing this Note and all Loan Documents to
be deemed executed in Nevada. Unless the context otherwise requires, the use of
terms in singular and masculine form shall include in all instances singular and
plural number and masculine, feminine and neuter gender.

 

11. Severability. If any one or more of the provisions contained in this Note or
any future amendment hereto shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Note or such other agreement, and
in lieu of each such invalid, illegal or unenforceable provision there shall be
added automatically as a part of this Note a provision as similar in terms to
such invalid, illegal or unenforceable provision as may be possible and be
valid, legal and enforceable. 

 

12. Miscellaneous. Time is of the essence with respect to the performance of
each and every covenant, condition, term and provision hereof. 

 

12.1 Maker and any endorsers, sureties and guarantors hereof or hereon hereby
waive presentment for payment, demand, protest, notice of non-payment or
dishonor and of protest, and agree to remain bound until the principal sum of
this Note or the amount thereof outstanding and interest and all other sums
payable hereunder are paid in full notwithstanding any extensions of time for
payment which may be granted even though the period of extension be indefinite,
and notwithstanding any inaction by, or failure to assert any legal right
available to, the Holder. 

 

12.2 It is further expressly agreed that any waiver by the Holder, other than a
waiver in writing signed by the Holder, of any term or provision hereof or of
any of the other Loan Documents or of any right, remedy or option under this
Note or any of the other Loan Documents shall not be controlling, nor shall it
prevent or estop the Holder from thereafter enforcing such term, provision,
right, remedy or option, and the failure or refusal of the Holder to insist in
any one or more instances upon the strict performance of any of the terms or
provisions of this Note or any of the other Loan Documents shall not be
construed as a waiver or relinquishment for the future of any such term or
provision, but the same shall continue in full force and effect, it being
understood and agreed that the Holder’s rights, remedies and options under this
Note and the other Loan Documents are and shall be cumulative and are in
addition to all other rights, remedies and options of the Payee in law or in
equity or under any other agreement. 

 

12.3 Maker and Holder hereby irrevocably waive all rights to trial by jury in
any action, proceeding or counterclaim arising out of or relating to this Note
and Maker also irrevocably waives the right, in such action, proceeding or
counterclaim, to interpose any counterclaims (except to the extent that such
counterclaims are compulsory and may not be brought in a separate action) or
set-offs of any kind or description. 

 

12.4 In the event that any provision of this Note or the application thereof to
the Maker or any circumstance in any jurisdiction governing this Note shall, to
any extent, be invalid or unenforceable under any applicable statute, regulation
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform to such
statute, regulation or rule of law, and the remainder of this Note and the
application of any such invalid or unenforceable provision to parties,
jurisdictions or circumstances other than to whom or to which it is held invalid
or unenforceable shall not be affected thereby nor shall same affect the
validity or enforceability of any other provision of this Note. 

 

12.5Time is of the essence as to all dates set forth in this Note, subject to
any applicable notice or grace period provided herein; provided, however,
whenever any payment to be made hereunder shall be stated to be due on a day
other than a Business Day, such payment may be made on the next succeeding
Business Day and such extension of time shall in such case be included in the
computation of interest payable hereunder. 

 

12.6 Maker hereby agrees to perform and comply with each of the terms, covenants
and provisions contained in this Note and in any instrument evidencing or
securing the indebtedness evidenced by this Note on the part of the Maker to be
observed and/or performed hereunder and thereunder. No release of any security
for the principal sum due under this Note, or of any portion thereof, and no
alteration, amendment or waiver of any provision of this Note or of any
instrument evidencing and/or securing the indebtedness evidenced by this Note
made by agreement between the Holder and any other person or party shall
release, discharge, modify, change or affect the liability of the Maker under
this Note or under such instrument. 

--------------------------------------------------------------------------------



 

 

12.7 No act of commission or omission of any kind or at any time upon the part
of Holder in respect of any matter whatsoever shall in any way impair the rights
of Holder to enforce any right, power or benefit under this Note and no set-off,
counterclaim, reduction or diminution of any obligation or any defense of any
kind or nature which the Maker has or may have against the Holder shall be
available hereunder to the Maker. 

 

12.8 The captions preceding the text of the various paragraphs contained in this
Note are provided for convenience only and shall not be deemed to in any way
affect or limit the meaning or construction of any of the provisions hereof. 

 

12.9 In the event that the terms and provisions of this Note in any way conflict
with the terms and provisions of the other Loan Documents, the terms and
provisions of this Note shall prevail. 

 

IN WITNESS WHEREOF, this, this Note has been duly executed by Maker as of the
day and year first above written. PRIOR TO SIGNING THIS NOTE, MAKER HAS READ AND
UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE.

 

 

AMERICAN REBEL HOLDINGS, INC.

 

 

Charles A. Ross, Jr., as president

 

 